Judgment of the Supreme Court, Westchester County, dated October 3, 1966, modified, on the law, by striking out the first and third decretal paragraphs thereof and by adding a provision remitting the matter to the appellant Village Board of Trustees for a full hearing and the making of specific findings in support of any decision the board may thereupon make. As so modified, judgment affirmed, without costs. In our opinion, petitioners were entitled to notice and hearing if the Board of Trustees intended not to renew the dancing and entertainment license granted to them each year since 1961 (Matter of Hecht v. Monaghan, 307 N. Y. 461, 468). In addition, petitioners were entitled to have specific findings made as to the reasons for the denial of the renewal license, not only by reason of the provisions of section 3 of the Ordinance to Regulate Dancing, etc., but also to permit the court to evaluate such reasons in light of the proof adduced. Ughetta, Acting P. J., Christ, Brennan, Hopkins and Munder, JJ., concur.